17‐1120‐cv 
Gorman v. Rensselaer Cty., et al. 
 
                          United States Court of Appeals
                              for the Second Circuit
                                            
                              AUGUST TERM 2017 
                                 No. 17‐1120‐cv 
                                           
                                           
                                JOHN GORMAN, 
                               Plaintiff‐Appellant, 
                                           
                                         v. 
                                           
    RENSSELAER COUNTY, ANTHONY PATRICELLI, UNDERSHERIFF PATRICK RUSSO, 
    SHERIFF JACK MAHAR, COUNTY HUMAN RESOURCES MANAGER TOM HENDRY, 
                      COUNTY EXECUTIVE KATHLEEN JIMINO, 
                             Defendants‐Appellees, 
                                           
              WILLIAM MCINTYRE, PUBLIC SAFETY PSYCHOLOGY PLLC, 
                                   Defendants. 
                                           
                                           
                           ARGUED: JANUARY 10, 2018 
                           DECIDED: DECEMBER 6, 2018 
                                           
                                           
       Before:     JACOBS, HALL, and DRONEY, Circuit Judges. 
        
       John Gorman appeals from a judgment of the United States District Court 
for the Northern District of New York (Kahn, J.) dismissing his complaint on 
summary judgment.  Gorman brought this action under 42 U.S.C. § 1983, 
alleging (inter alia) that the defendants (1) retaliated against him in violation of 
the First Amendment after he filed a report that a fellow sergeant in the Sheriff’s 



                                          1 
Department had misused a digital repository of criminal justice information, and 
(2) infringed his right to intimate familial association with his sister.  As to the 
first claim, we conclude that a reasonable officer would not have known that it 
was clearly established law that Gorman’s speech constituted a matter of public 
concern and the defendants are therefore entitled to qualified immunity.  As to 
the second, we conclude that Gorman failed to allege any facts that would allow 
a reasonable jury to infer that the defendants intentionally interfered with 
Gorman’s relationship with his sister.  Affirmed. 

      Judge Droney dissents in part and concurs in part in a separate opinion. 

                                        STEPHEN BERGSTEIN, Bergstein & Ullrich, 
                                        LLP, New Paltz, New York, for Plaintiff‐
                                        Appellant. 
                                         
                                        KEVIN G. MARTIN, Martin & Rayhill, PC, 
                                        Utica, New York, for Defendants‐Appellees. 
                                         
DENNIS JACOBS, Circuit Judge: 
 
     John Gorman, a former corrections officer, appeals from a judgment of the 
United States District Court for the Northern District of New York (Kahn, J.) 
dismissing his 42 U.S.C. § 1983 complaint on summary judgment.  Gorman’s 
sister had ended a long relationship with Gorman’s fellow officer, Anthony 
Patricelli, and took up with another man.  Bad blood between Gorman and 
Patricelli ensued, in part because Gorman refused to encourage a reconciliation.  
Patricelli used a police database to check out the man who was living with 
Gorman’s sister (and Patricelli’s son) and saw that the man was a felon.  When 
Gorman reported Patricelli’s misuse of the police database, Patricelli was 
disciplined.  Gorman alleges that he was subjected to harassment by Patricelli, 
the County, and other officials, as retaliation for reporting Patricelli, in violation 
of Gorman’s First Amendment right to speak on a matter of public concern; and 
that the defendants infringed on Gorman’s right to intimate association with his 
sister by setting one against the other in Patricelli’s quest to win back the sister. 


                                           2 
 
      As to the first claim, the district court held that a reasonable officer would 
not have known that it was clearly established law that Gorman’s speech 
constituted a matter of public concern, and that the defendants are therefore 
entitled to qualified immunity.  As to the second, the district court held that 
Gorman failed to allege any facts that would allow a reasonable jury to infer that 
Patricelli intentionally interfered with Gorman’s relationship with his sister.  For 
reasons set out below, we agree.  The judgment of the district court is affirmed. 
 
                                 BACKGROUND 
                                            
      Gorman is a former corrections officer at the Rensselaer County Sheriff’s 
Department.  Anthony Patricelli, a sergeant in the same office, had been in a 
relationship with Gorman’s sister for 27 years until October 8, 2012, when 
Gorman’s brother told their sister that Patricelli had been unfaithful.    Later that 
day, Patricelli called Gorman at work and threatened, “thank your wife, thank 
your brother, thank you, you’ll pay.”  Gorman alleges that Patricelli followed 
him around at work with a facility camera system, made threatening gestures 
when he (repeatedly) passed by Gorman’s assignment area, and called Gorman 
at home proposing to break his jaw.  Gorman claims that this continued until 
June 2013.   
       
      Gorman testified that his relationship with his sister deteriorated because 
Patricelli “would go after her and tell her you gotta control your brother and 
things like that.  When he couldn’t get to me, he’d go to her.  When he couldn’t 
get to her, he’d go to me and it was back and forth like that.”   
       
      Gorman filed two criminal complaints against Patricelli, in February and 
March 2013, and obtained an order of protection against Patricelli from the 
Schagticoke Town Court.  Gorman also filed several workplace harassment 
complaints.   
       


                                          3 
      The “eJustice program” is a digital repository for criminal justice 
information throughout New York, including whether an individual is wanted 
outside the state.  In March 2013, Gorman and his brother informed the auditor 
of the eJustice program that Patricelli had used the system to run a background 
check of the man who succeeded Patricelli in a relationship with Gorman’s sister, 
and who had a criminal record.  The eJustice auditor advised Gorman and his 
brother to inform the Division of Criminal Justice Services (“DCJS”), and the 
DCJS audit led to a referral to the District Attorney.  Patricelli was suspended 
from work and charged with misuse of the eJustice program.  Patricelli pleaded 
guilty to “misuse of a computer,” a misdemeanor.   
       
      Gorman alleges that he suffered retaliation for reporting Patricelli, 
including: being ordered to “take deliveries of milk trucks or bread deliveries” 
during his lunch break, being asked to strip‐search inmates, and being somehow 
hit by a heavy metal door.  J. App’x 383–87. 
       
      On July 14, 2013, Gorman called in sick, citing exhaustion, depression, and 
tightness in his chest; the next day, he was admitted to the hospital, where he 
stayed for three or four days.  Gorman never returned to work, and he was 
advised by letter that his employment would be terminated effective July 15, 
2014 due to his one‐year absence from work.  After a hearing to appeal the 
termination, Gorman was informed on October 1, 2014 that he was terminated 
effective that date; he unsuccessfully appealed to the County Civil Service 
Commission.  Gorman v. Rensselaer Cty., 1:14‐CV‐0434 (LEK/DJS), 2017 WL 
1133392, at *4 (N.D.N.Y. Mar. 24, 2017).   
       
      Gorman’s May 2015 charge of discrimination with the Equal Opportunity 
Employment Commission (“EEOC”) was dismissed as untimely.  Id. at *5.  On 
April 16, 2014, Gorman filed this case in the Northern District of New York.  Id.  
The district court granted the defendants’ motion for summary judgment in its 
entirety (without prejudice to filing state‐law discrimination claims in state 
court), prompting this appeal. 


                                          4 
                                   DISCUSSION 
                                            
      We review de novo a grant of summary judgment, Wang v. Hearst Corp., 
877 F.3d 69, 72 (2d Cir. 2017), “view[ing] the evidence in the light most favorable 
to the party opposing summary judgment, . . . draw[ing] all reasonable 
inferences in favor of that party, and . . . eschew[ing] credibility assessments.”  
Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004) (internal 
quotation marks omitted).  Summary judgment is appropriate if there is no 
genuine issue of material fact and the moving party is entitled to judgment as a 
matter of law.  Fed. R. Civ. Proc. 56. 
       
                                           I 
                                            
      Under the First Amendment, a public employee who speaks as a citizen on 
a matter of public concern is protected from the employer’s retaliation.  Singer v. 
Ferro, 711 F.3d 334, 339 (2d Cir. 2013).  Whether an employee’s speech constitutes 
a matter of public concern is a question of law.  Id.  “Only if the court concludes 
that the employee did speak in this manner does it move on to the so‐called 
Pickering balancing, at which stage ‘a court . . . balances the interests of the 
employer in providing effective and efficient public services against the 
employee’s First Amendment right to free expression.’”  Id. (quoting Lewis v. 
Cowen, 165 F.3d 154, 162 (2d Cir. 1999)). 
       
      “To constitute speech on a matter of public concern, an employee’s 
expression must ‘be fairly considered as relating to any matter of political, social, 
or other concern to the community.’”  Jackler v. Byrne, 658 F.3d 225, 236 (2d Cir. 
2011) (quoting Connick v. Myers, 461 U.S. 138, 146 (1983)).  But speech that 
“primarily concerns an issue that is personal in nature and generally related to 
the speaker’s own situation, such as his or her assignments, promotion, or salary, 
does not address matters of public concern.”  Id. (internal quotation marks and 
alteration omitted).  “Whether an employee’s speech addresses a matter of public 
concern must be determined by the content, form, and context of a given 


                                           5 
statement, as revealed by the whole record.”  Connick, 461 U.S. at 147–48.  
Relevant considerations include “whether the speech was calculated to redress 
personal grievances or whether it had a broader public purpose.”  Lewis, 165 
F.3d at 163–64. 
       
      Gorman’s speech was a report of misconduct by a corrections officer, 
which can be a matter of public concern.  At the same time, the obvious context 
was infighting about intimate family relationships.  That the report can be 
viewed as embodying both public and private concerns, while not clearly one or 
the other, provides the focus for our examination of qualified immunity. 
       
      “Qualified immunity protects public officials from liability for civil 
damages when one of two conditions is satisfied: (a) the defendant’s action did 
not violate clearly established law, or (b) it was objectively reasonable for the 
defendant to believe that his action did not violate such law.”  Russo v. City of 
Bridgeport, 479 F.3d 196, 211 (2d Cir. 2007) (internal quotation marks omitted).  
Clearly established law “do[es] not require a case directly on point, but existing 
precedent must have placed the statutory or constitutional question beyond 
debate.”  Walker v. Schult, 717 F.3d 119, 125–26 (2d Cir. 2013) (quoting Ashcroft 
v. al‐Kidd, 563 U.S. 731, 741 (2011)).  “Although we generally look to Supreme 
Court and Second Circuit precedent existing at the time of the alleged violation 
to determine whether the conduct violated a clearly established right, the 
absence of a decision by this Court or the Supreme Court directly addressing the 
right at issue will not preclude a finding that the law was clearly established so 
long as preexisting law clearly foreshadows a particular ruling on the issue.”  
Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (internal quotation marks and 
alteration omitted).   
       
      Gorman argues that his report about Patricelli’s misuse of the eJustice 
program was a matter of public concern.  The district court held that the 
Defendants are entitled to qualified immunity because the law was not clearly 
established that Gorman’s complaint constituted protected speech.  The district 


                                          6 
court relied on two of our cases, Jackler v. Byrne, 658 F.3d 225 (2d Cir. 2011), and 
Nagle v. Marron, 663 F.3d 100 (2d Cir. 2011). 
       
      “Exposure of official misconduct, especially within the police department, 
is generally of great consequence to the public.”  Jackler, 658 F.3d at 236 (citation 
and internal quotation marks omitted).  In Jackler, the plaintiff was a 
probationary police officer who corroborated a civilian complaint of excessive 
force, and resisted pressure to conceal the misconduct.  Id. at 230–31.  Observing 
that the Fourth Amendment prohibits the use of excessive force by police, and 
that the misconduct at issue implicated “public safety and welfare” and the 
“preservation of the public fisc,” we held that “police malfeasance consisting of 
the use of excessive force is plainly a matter of public concern.”  Id. at 236‐37.   
       
      At the same time, “[n]o authority supports [the] argument that reporting 
an alleged crime always implicates matters of public concern.”  Nagle, 663 F.3d 
at 107.  In Nagle, the plaintiff was a special education teacher who informed 
several individuals that her signature had been forged on an official report.  Id. at 
103.  The forgery was not a matter of public concern because, “even if such 
conduct were criminal, [it] had no practical significance to the general public.”  
Id. at 107.  Furthermore, the forgery did not reveal “an ongoing pattern of 
conduct or even a particularly important instance of bad judgment” that might 
implicate public concern.  Id. at 108. 
       
      Similarly, here, there is no indication that Patricelli or the other defendants 
were engaged in an ongoing pattern of misconduct that might concern the 
public.  A single incident of official misconduct may touch on a matter of public 
concern, as in Jackler; but Jackler held that an instance of excessive force was a 
matter of public concern (in part) because it implicated public safety and because 
repeated instances of excessive force can result in municipal liability, which affects 
the public fisc.  658 F.3d at 236 (“Deliberate indifference to claims of such civil 
rights violations‐‐tantamount to a custom or policy sufficient to support 
municipal liability under § 19‐‐may be inferred from a municipality’s lack of 


                                           7 
appropriate response to repeated complaints of such violations.”).  Unlike the 
misconduct in Jackler, Patricelli’s isolated use of a computer program for a 
private purpose implicated neither public safety nor the use of taxpayers’ money.  
Even if (implausibly) Patricelli’s misuse of the eJustice program is characterized 
as more serious than forgery (at issue in Nagle), that misuse was not remotely as 
egregious as the misconduct reported in Jackler.   
       
      Here, the district court granted defendants qualified immunity on 
summary judgment based on the “context” of Gorman’s statement “as revealed 
by the whole record.”  Connick, 461 U.S. at 147–48.  We agree: the context was a 
volatile, intra‐family feud that embroiled Patricelli and the Gorman siblings.  
That context indicates that the speech “primarily concern[ed] an issue that [was] 
personal in nature,” Jackler, 658 F.3d at 236, “was calculated to redress 
[Gorman’s] personal grievances” against Patricelli, and had no “broader public 
purpose,” Lewis, 165 F.3d at 163–64.  It was score‐settling, and had small 
practical significance to the public. 
       
      Accordingly, at the time of the alleged violations, a reasonable officer 
would not have known that it was clearly established law that Gorman’s speech 
constituted a matter of public concern.  The Defendants are therefore entitled to 
qualified immunity on Gorman’s First Amendment retaliation claim. 
       
                                          II 
                                            
      The Fourteenth Amendment guarantees a substantive right under the Due 
Process Clause to intimate familial association, including between siblings.  Patel 
v. Searles, 305 F.3d 130, 135–36 (2d Cir. 2002) (citing Roberts v. U.S. Jaycees, 468 
U.S. 609, 618–19 (1984)).  A claim for infringement of the right to familial 
association requires conduct “‘so shocking, arbitrary, and egregious that the Due 
Process Clause would not countenance it even were it accompanied by full 
procedural protection.’”  Anthony v. City of New York, 339 F.3d 129, 143 (2d Cir. 
2003) (quoting Tenenbaum v. Williams, 193 F.3d 581, 600 (2d Cir. 1999)).   


                                          8 
        
       The district court held that Gorman failed to allege any facts that would 
allow a reasonable jury to infer that Patricelli intentionally interfered with 
Gorman’s relationship with his sister.  Several circuit courts (and district courts 
within this Circuit) have held that intimate association claims are limited to 
situations in which the state actor intentionally targets the familial relationship.  
See Russ v. Watts, 414 F.3d 783, 787–88 (7th Cir. 2005) (collecting cases); Phillips 
v. Cty. of Orange, 894 F. Supp. 2d 345, 380 n.32 (S.D.N.Y. 2012) (collecting cases); 
but see Rentz v. Spokane Cty., 438 F. Supp. 2d 1252, 1263–65 (E.D. Wash. 2006) 
(tracing the Ninth Circuit rule that the Fourteenth Amendment protects “parents 
in the companionship and society of their adult children, even when the 
deprivation of that interest is incidental to the state action”).  However, this 
Circuit has never squarely decided this issue.1 
        
       Relying on Adler v. Pataki, 185 F.3d 35 (2d Cir. 1999), Gorman argues that 
he is not required to show that Patricelli intended to interfere with Gorman’s 
relationship with his sister.  But Adler was not a Fourteenth Amendment claim: 
Adler concerned a familial association claim brought pursuant to the First 
Amendment, alleging that he was retaliated against because his wife filed an 
employment discrimination lawsuit against the State of New York.  In that 
context, we ruled that “simple vindictiveness against the plaintiff on account of 
his wife’s lawsuit” was sufficient motive to sustain a familial association claim.  
Id. at 45.  Adler thus establishes that First Amendment associational rights 
protect against state intrusion into a family relationship intended to retaliate for a 
family member’s exercise of his or her First Amendment rights.  Here, however, 
there is no allegation that Gorman’s sister (unlike the plaintiff’s wife in Adler) at 
any time exercised her right to free speech under the First Amendment; so 

1 In Patel v. Searles, we observed that “this Circuit has never held that a challenged 
action must be directed at a protected relationship for it to infringe on the right to 
intimate association.”  305 F.3d at 137.  However, we declined to decide this point of 
law because the plaintiff had “alleged facts sufficient to prove that the officers’ conduct 
was intentionally directed at his family.”  Id. (emphasis in original). 

                                             9 
Gorman’s claim does not implicate the First Amendment retaliation concerns in 
Adler.  Accordingly, we consider the intent requirement within the framework of 
the Due Process Clause of the Fourteenth Amendment. 
       
      “Historically, th[e] guarantee of due process has been applied to deliberate 
decisions of government officials to deprive a person of life, liberty, or property.”  
Daniels v. Williams, 474 U.S. 327, 331 (1986) (collecting cases) (emphasis in 
original).  “[T]he Supreme Court has never extended the constitutionally 
protected liberty interest incorporated by the Fourteenth Amendment due 
process clause to encompass deprivations resulting from governmental actions 
affecting the family only incidentally . . . .”  Shaw v. Stroud, 13 F.3d 791, 805 (4th 
Cir. 1994).  Based on the Supreme Court’s directive that only deliberate conduct 
implicates due process, we join the consensus view of the circuit courts: a claim 
under the Due Process Clause for infringement of the right to familial 
associations requires the allegation that state action was specifically intended to 
interfere with the family relationship. 
       
      Gorman’s second § 1983 claim is that Patricelli intentionally interfered 
with his relationship with his sister by repeatedly going “back and forth” 
between them and “tell[ing] her you gotta control your brother and things like 
that.”  Br. of Appellant 5, 36.  We conclude that any impairment of the sibling 
relationship was at best the indirect and incidental result of Patricelli’s conduct.  
Accordingly, Gorman has failed to identify any evidence that would allow a 
reasonable jury to infer that Patricelli infringed on Gorman’s right to intimate 
associations under the Due Process Clause. 
       
                                   CONCLUSION 
                                             
      The judgment of the district court is AFFIRMED. 




                                           10 
DRONEY, Circuit Judge, dissenting in part and concurring in part: 
 
       The majority concludes that Sergeant Patricelli and the other officers are 
entitled to qualified immunity for retaliating against Gorman after Gorman 
reported Patricelli’s misuse of a confidential law enforcement database. 
Patricelli’s misuse of that database violated not only the New York Division of 
Criminal Justice Services’ written policies, but also New York criminal laws. 
Officer Gorman reported Patricelli’s misconduct to the state authorities 
responsible for the database and, based on their recommendation, then to the 
state prosecutor. The retaliation and harassment by Patricelli and the other 
individual defendants that followed included threats and physical abuse of 
Gorman. Because it was well‐established at the time that misuse of such a law 
enforcement database was of significant public concern, the defendants were not 
entitled to qualified immunity.  I therefore dissent.1 
        
       This Court has long made clear that exposing official misconduct 
constitutes speech on a matter of public concern. See Johnson v. Ganim, 342 F.3d 
105, 11213 (2d Cir. 2003). Indeed, “evidence implicating a government official in 
criminal activity goes to the very core of matters of public concern.” Nebraska 
Press Assʹn v. Stuart, 427 U.S. 539, 606 (1976) (Brennan, J., concurring). That is 
especially true where, as here, the reported misconduct involves police officers. 
As we observed long before Officer Gorman reported Sergeant Patricelli’s misuse 
of the database, “[e]xposure of official misconduct, especially within the police 
department, is generally of great consequence to the public.” Jackler v. Byrne, 658 
F.3d 225, 236 (2d Cir. 2011) (quoting Branton v. City of Dallas, 272 F.3d 730, 740 
(5th Cir. 2001)); see also Moskowitz v. Coscette, 3 F. App’x 1, 45 (2d Cir. 2001) 
(summary order) (concluding that an officer’s speech about “actions by other 
officers that involved the safety of the public or corruption within the police 
department” constituted protected speech). 2   

1 I join the majority opinion in concluding that the district court properly granted summary 
judgment on Gorman’s familial association claim under the Fourteenth Amendment. 

2 While “we generally look to Supreme Court and Second Circuit precedent . . . to determine 
whether the conduct [at issue] violated a clearly established right,” Garcia v. Does, 779 F.3d 84, 
92 (2d Cir. 2015) (internal quotation marks and citations omitted), it is worth noting that our 
holding that police officers speak on matters of public concern when they report fellow officers 
appears to be a widely‐settled question. See, e.g., Robinson v. York, 566 F.3d 817, 822 (9th Cir. 
                                                 1 
       The majority acknowledges Jackler and that reporting police misconduct is 
generally a matter of public concern, but it concludes that the misconduct here 
was not nearly as serious as in Jackler because the mere “use of a computer 
program for a private purpose” did not “implicate[] . . .  public safety []or the use 
of taxpayers’ money” and did not constitute a “pattern of misconduct.” The 
majority concludes that the particularly egregious misconduct present in Jackler 
and the circumstances in our more recent decision in Nagle v. Marron, 663 F.3d 
100 (2d Cir. 2011), would leave officers without advance warning that Gorman 
spoke on a matter of public concern when he reported Patricelli’s illegal use of 
the eJustice system. 
        
       But, unlike in Nagle, the undisputed facts show that Patricelli’s criminal 
misconduct was of “practical significance to the general public.” Nagle, 663 F.3d 
at 107. The eJustice program was developed by the New York Division of 
Criminal Justice System to provide only “qualified users” with the ability to 
obtain warrant “status information for a defendant at any key decision point in 
the processing of a criminal case,” such as during an arraignment, and for other 
court and law enforcement purposes. eJusticeNY, Division of Criminal Justice 
Services, http://www.criminaljustice.ny.gov/ojis/ejusticeinfo.htm (last visited Oct. 
18, 2018). 
        



2009) (stating that a police officer’s complaint of “misconduct by fellow . . . officers” was 
“clearly a matter of public concern” (internal quotation marks omitted)); See v. City of Elyria, 502 
F.3d 484, 493 (6th Cir. 2007) (“Statements exposing possible corruption in a police department 
are exactly the type of statements that demand strong First Amendment protections.”); Stanley 
v. City of Dalton, 219 F.3d 1280, 1288–89 (11th Cir. 2000) (holding that a police officer’s speech 
about chief of police’s alleged theft of money from an evidence room was a matter of public 
concern); Martinez v. Hooper, 148 F.3d 856, 859 (7th Cir. 1998) (“[I]t goes without saying that 
police misconduct is a matter of public concern.”); Brawner v. City of Richardson, 855 F.2d 187, 
192 (5th Cir. 1988) (“The disclosure of misbehavior by public officials is a matter of public 
interest and therefore deserves constitutional protection, especially when it concerns the 
operation of a police department. Because the speech at issue complained of misconduct within 
the police department, it should be classified as speech addressing a matter of public concern.” 
(footnotes omitted)); Conaway v. Smith, 853 F.2d 789, 796 (10th Cir. 1988) (“Speech which 
discloses any evidence of corruption, impropriety, or other malfeasance on the part of city 
officials, in terms of content, clearly concerns matters of public import.”).  

                                                 2 
       The eJustice system provides the following information to qualified 
members of law enforcement and court officials: 
        
            Criminal histories and mugshots; 
            Out of state criminal history; 
            Sex offender registrations; 
            “Watch lists” maintained by the FBI, U.S. Treasury Department and 
              U.S. Commerce Department; 
            Other “rap sheet responses” for fingerprint‐based identity 
              transactions; 
            Probation reports; and 
            Departments of motor vehicle records. 
               
Id.  
 
       Because of the sensitive information the system provides, it is no surprise 
that the policies adopted by New York State for users of the eJustice system 
require that it may only be used for “official business” and not for “personal 
activities.” These policies provide that the information obtained through the 
database must be kept confidential, and all users are required to report “any 
abuse or misuse” of the system. Acceptable Use Policy for Users of NYeNet 
Applications, eJusticeNY Integrated Justice Portal, https://www.ejustice.ny.gov/ 
(follow Login button) (last visited Oct. 11, 2018).3  
 
       The substantial consequences for misuse of the eJustice system are 
demonstrated by the penalties imposed on Patricelli for his misconduct: he was 
suspended from his law enforcement position for ten months, demoted, and 
charged with two felonies by the state; he ultimately pleaded guilty to a 
misdemeanor. 
        
       Nagle, by contrast, involved a situation of far more limited public effect. 
We held that a public school teacher was not speaking on a matter of public 


3 It is also important to note that Patricelli himself was not permitted to access the eJustice 
system, and only obtained the search results through asking another officer who had been 
qualified to obtain the information. 

                                                  3 
concern when she reported to the local police that her school’s vice principal 
forged her signature on a class observation report to make it appear that she had 
received the report. 663 F.3d at 103, 10708. The police subsequently chose not to 
prosecute the vice principal. Id. at 103, 107. Nagle then sued the vice principal 
and the school’s superintendent, contending that the superintendent did not 
recommend her for tenure in retaliation for reporting the forged signature. Id. at 
103. It was only in that context that we observed that “[n]o authority supports 
Nagle’s argument that reporting an alleged crime always implicates matters of 
public concern.” Id. at 107. 
        
       The majority now relies on that last statement in Nagle to shield the 
defendants in this case from responsibility, despite Patricelli’s use of the eJustice 
system to run a check on his former girlfriend’s new boyfriend. But Nagle is not 
that broad. We explained in Nagle that “even if [the forgery] were criminal,” that 
act “had no practical significance to the general public.” Id. The misconduct was 
so removed from “any matter of political, social, or other concern to the 
community” that it could not constitute a matter of public concern. Connick v. 
Meyers, 461 U.S. 138, 146 (1983). 4   
        
       But police misuse of a law enforcement database, like the eJustice system, 
undoubtedly has great “practical significance to the public,” and any public 
official would have known that Patricelli’s misuse of it for private reasons would 
be of substantial public concern. Nagle, 663 F.3d at 107. After all, when Gorman 
reported the database misuse to the New York State Division of Criminal Justice 
Services, the consequences to Patricelli were severe.  
        
       It is also obvious to all public officials that reporting an instance of law 
enforcement database misuse constitutes a matter of public concern.5 While 

4 In reaching the conclusion that the forged signature did not have any significance to the public 
in Nagle, we emphasized that the signature “did not indicate agreement with the document or 
have any other effect beyond confirming its receipt.” Nagle, 663 F.3d at 10708.  

5 Considerable media attention at the time of Patricelli’s misconduct concerning police abuse of 
a central database lends significant support to this view. See, e.g., Sadie Gurman, Across US, 
Police Officers Abuse Confidential Databases, Associated Press, Sept. 28, 2016, 
https://www.apnews.com/699236946e3140659fff8a2362e16f43; Amy Pavluk, Law‐Enforcer Misuse 
of Driver Database Soars, Orlando Sentinel, Jan. 22, 2013, http://articles.orlandosentinel.com/2013‐
                                                 4 
Patricelli’s conduct is perhaps less egregious than the use of excessive force 
described in Jackler, any reasonable official would still understand not to use 
those confidential databases for improper purposes. There also is little doubt that 
unlawfully accessing a law enforcement database is a “particularly important 
instance of bad judgment” that triggers public concern. Nagle, 663 F.3d at 108.6 
Moreover, Jackler counsels that the “[e]xposure of official misconduct, especially 
within the police department, is generally of great consequence to the public.” 
Jackler, 658 F.3d at 236 (citation omitted) (emphasis added).  
        
       Finally, insofar as the majority suggests that this case is not a matter of 
public concern because it concerned a personally motivated dispute, that 
distinction is also not consistent with our prior decisions. Even if Gorman were 
motivated by a personal interest, we have held that where a “personal interest 
primarily motivated the speech,” such motivation “does not, on its own, vitiate 
the status of the speech as one of public concern.” Cioffi v. Averill Park Cent. Sch. 
Dist. Bd. of Ed., 444 F.3d 158, 166 (2d Cir. 2006). Indeed, while “speech on a purely 
private matter, such as an employee’s dissatisfaction with the conditions of his 


01‐22/news/os‐law‐enforcement‐access‐databases‐20130119_1_law‐enforcement‐officers‐law‐
enforcers‐misuse#; Angela Cruz, Lawsuits Allege Law Enforcement Officers Accessed Private 
Information, WPTV, Jan. 3, 2013, https://www.wptv.com/news/region‐martin‐county/lawsuits‐
allege‐law‐enforcement‐misused‐david‐system; Peter Jamison, Clearwater Police Officer Could 
Face Felony Charge for Misuse of Law Enforcement Database, Tampa Bay Times, Nov. 29, 2012, 
http://www.tampabay.com/news/publicsafety/crime/clearwater‐police‐officer‐could‐face‐
felony‐charge‐for‐misuse‐of‐law/1263744; Kim Zetter, Cops Trolled Driver’s License Database for 
Pic of Hot Colleague, Wired, Feb. 23, 2012, https://www.wired.com/2012/02/cop‐database‐abuse/; 
Henry J. Gomez, Cleveland Police Officer Arrested, Charged with Misusing Law Enforcement 
Database, Cleveland.com, July 30, 2011, 
http://blog.cleveland.com/metro/2011/07/cleveland_police_officer_arres_1.html. Considering 
this attention and our prior precedent, there is no doubt a reasonable official would have 
known that misusing a database is a matter of public concern. 

6 Indeed, Congress has made it a federal crime for a person to misuse a similar database. In 
United States v. Valle, 807 F.3d 508, 523–24 (2d Cir. 2016), we noted that misuse of the National 
Crime Information Center Database by an unauthorized individual is a crime under the 
Computer Fraud and Abuse Act, 18 U.S.C. § 1030. See also United States v. Rodriguez, 628 F.3d 
1258, 1260–63 (11th Cir. 2010) (affirming conviction under 18 U.S.C. § 1030 of Social Security 
Administration employee who used Social Security database to discover information about 
women in whom he had a romantic interest). 

                                                 5 
employment, does not pertain to a matter of public concern,” we have made clear 
that “it does not follow that a person motivated by a personal grievance cannot be 
speaking on a matter of public concern.” Sousa v. Rosque, 578 F.3d 164, 174 (2d 
Cir. 2009) (citation omitted). Rather, “the content, form, and context of a given 
statement . . . determine whether it addresses a matter of public concern.” Cioffi, 
444 F.3d at 166.  
        
       Here, Gorman contacted a state agency, the New York State Division of 
Criminal Justice Services, to report criminal misuse of a sensitive state law 
enforcement database. That report in turn led to a district attorney’s decision to 
prosecute Sergeant Patricelli, a lengthy suspension without pay, a demotion, and 
a guilty plea. And, while it is possible that Gorman might have been motivated 
by personal reasons, his report touched on a serious public issue: misuse of a 
confidential law enforcement database. The officials who then retaliated against 
him would have known that, too. 
        
       For the foregoing reasons, I respectfully dissent.  




                                         6